The judgment of the court was pronounced by
Eustis, C. J.
The plaintiffs brought their action for $619 60, against the master and owners of the ship Switzerland, for damages resulting from the condition in which a quantity of sheet iron shipped in Liverpool was delivered to them in New Orleans. They recovered judgment in the Court of the Fourth District of New Orleans, and the defendants have appealed.
The argument in this court is founded on the insufficiency of the testimony adduced by the plaintiff to support their action. The shipment of the iron, its condition on arrival and its value at the port of delivery, we think are clearly established. The bill of lading is dated Liverpool the 23d December, 1848, and the survey on the iron in the plaintiffs’ store was held on the 24th of February following. The damage was reported to be caused by salt water and rust, and the ship had 360 tons of salt on board. The salt and the sheet iron were separated by temporary bulk heads, (which were not water tight,) and were not more than a foot apart. We have thus an adequate cause for the injury to the iron. The identity of the iron examined with that shipped is sufficiently proved by the quantity and the marks. The assessment of the damages according to the weight and value is correct.
The judgment is therefore affirmed, with costs.